Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed June 13, 2022, with respect to the rejections based upon Frayling have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that the claims mention a fluid. However no such fluid is positively claimed as an element of the device. The fluid is a material intended to be worked upon. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The claims are directed to a device not a method of use with any unclaimed fluid. 
It is noted that the terms “infeed”, “input”, and “output” are directed to intended use. For example, referring to an opening as a “fluid output opening” does not preclude one from choosing to insert or input something in the opening and vice versa with the term “input”.
It is noted that the phrases “unitary section” and “unitary body” is relatively broad. Such phrases are not structurally defined in the claims.  It is noted that a group, plurality of connected parts can be considered a unit, unitary.
 As to claims 10, it is presumed “the entire dosing channel system” is referring to the channel system as defined in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8- 9, 12, 16-19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and idiomatic errors. The examiner has attempted to identify each of the errors. However, it is requested that applicant correct any issues not identified by the examiner. 
It is unclear where each element begins and ends because as noted above the claims are not drafted in the proper format nor employ syntax and use of punctuation such as semicolons. Therefore, it is unclear what is structural nexus/connectivity of the structures in the claims and what is the scope of the claims. 
As to claim 1, it is unclear which/what output channels are being referenced by the phrase “the output channels” in the last paragraph because the claim previously mentions a plurality of output channel groups and a plurality of parallel output channels. This is also applicable to clams 9, 12, and 21.
 Claim 8 recites the limitation "the input side" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Nothing has been previously claimed as comprising an input side nor what structurally is considered as an input side. 
As to claim 16, it is unclear what is the structural nexus, if any, of the “an output channel” to the prior plurality of parallel output channels of claim 1.  
The term “pipe socket-like section” in claim 18 is relative terms which renders the claim indefinite. The term “pipe socket-like section” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is structurally required of each of the term. What may be considered “a pipe socket-like section” to one person may not be considered as such to another person. See prior remarks directed to prior “sections”.
Claim 18 recites the limitation "the pipe socket-like sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claims 16-19, it is presumed that the phrases “each pipe section” and “the pipe sections” is intended to be “each of the plurality of pipe sections” and “the plurality of pipe sections”. If so, then the claims should be amended to provide for such.  
Claim 21 recites the limitation "the flow velocity of the fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that applicant is attempting to define the channels by what is possible in use relative to some unclaimed property. The cross-sections is not that only factor that will determine a rate of fluid through a channel. For example, just because channels have the same diameter does not mean a flow rate of fluid through the channels would be the same. For example, one channel could include other structures, be made of a different material, include a coating, different forces could be applied to fluid within respective channels, etc. that would result in a different flow rate. If applicant is attempting to require all of the channels or certain specific channels to have a same cross-section value, such as diameter, then the claim should state such. Otherwise, it is unclear how the claim further structurally limits the channels. In this instant, attempting to define the claimed device to a possible use of the device relative to possible flow rates of an unclaimed fluid one may choose to flow through different channels and/or parts of the device is not a definitive structural limitation. Furthermore, it is noted that a channel has multiple different cross-sections. Therefore, it is unclear which/what channel cross-section is being referenced. (This is also applicable to claim 23 in reference to “the flow velocity”). 
Claim 22 recites the limitation " the at least one fluid infeed opening " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
As to claims 23 and 25, it is unclear what is the structural nexus of the at least one fluid infeed opening to the other positively claimed elements because the at least one fluid infeed opening is not required to be fluidically connected to any other positively claimed element. 
As to claim 24, it is presumed that the phrase “at least one fluid output opening” is meant to refer the at least one fluid output opening of the plurality of fluid output openings. However, the claim as drafted not such at least one fluid output opening to be amount the plurality of fluid output openings. Furthermore, it is unclear what “branches into a plurality of second channel sections”…the first channel section or the at least one fluid infeed opening because this portion of the claim reads as a run-on clause.  Furthermore, it is presumed that each branching point is meant to refer to each of the plurality of branching points, if so the claim should clearly provide for such. 
Furthermore, claim 24 appears to contradict claim 23 because each of the branching points (which are not defined as being elements of the output sections of the output channels) have presumptive different (first and second) cross-sectional values. Therefore, a flow velocity of a fluid would not be the same through the dosing channel system as recited in claim 23. See remarks/rejections above directed to “flow velocity”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-16, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southern et al. US 2009/0098541.
Southern discloses a liquid handling device as shown in Figure 53. The device includes a body comprising a channel system that includes an input channel 110 connected to a first group of intermediate channels 15 and four more channel groups including a last plurality of output channel groups. Liquid can pass uniformly through the bifurcating delivery line channels (FIG. 71). These channels decrease from 1 mm wide down to, for example, 25 m. (Paragraph 0269). 
It does not appear to be specified that the plurality of output channels have a output section with smaller cross-section than that of an input section
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Southern discloses that channels can be tapered or include step reductions in diameter as shown in Figure 3A. (paragraphs 0044-45).
It would have been within the common sense, predictability, knowledge and skill of one of ordinary skill in the art to modify the output channels to including a step reduction or taper to trap particles. 
As to claims 9-11, the device is a unitary structure that includes unitary sections. 
As to claims 12-13, Southern does disclose can be made from a variety of materials, including but not limited to silicon oxides, polymers, ceramics, metals, etc. and mixtures thereof. Specific materials that can be used include, but are not limited to: glass; polyethylene; PDMS; polypropylene; and silicon. PDMS is a particularly useful material, and the devices can be conveniently made by using casting, injection molding or UV-patterning and curing. (paragraph 0032). 
It would have been within the common sense, predictability, knowledge and skill of one of ordinary skill in the art to recognize that the components of the device of Southern maybe manufactured as separate/modular parts via different processes such as molding and assembled to detachably fastened to form the device after manufacturing.
As to claim 14-16, output channels open in a flat surface, same plane and are surrounded by sections of the body.  
As to claims 22 and 24, the claim is directed to design choice, a change in size. It would have been an obvious matter of design choice to have a first channel section having a first cross-section equal to the sum of cross-sections of second channel sections, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  
Allowable Subject Matter
Claim 25, 3-8, 20 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanafusa; Nobuhiro discloses a channel device including a valve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798